Case 3:18-cv-00079-JPB Document 146-1 Filed 04/22/19 Page 1 of 2 PagelD #: 1915

OFFICE of THE PROSECUTING ATTORNEY

MATTHEW L. HARVEY
Prosecuting Attorncy of
Jefferson County, West Virginia

 

120 South George Street * P.O. 80x 729 * Charles Town, West Virginia 25414 * Phone: (304) 728-3243
Criminal Fax: (304) 728-3293 * Civil Fax: (304) 728-3353 * paoffice@Jeffersoncountywv.org * www. }cpawy.org

 

February 27, 2019

YIA EMAIL ONLY TO:
Braun Hamstead, Esq.
Hamstead & Associates, J..C.

507 S. Fairfax Boulevard
Charles Town, WY 25414

In re: Plea Agreement
State af West Virginia v. Julie Hamstead
Case No. CC-19-2017-M-AP-6
Formerly 16-M19M-01110
Dear Mr. Hamstead:
The State of West Virginia ‘extends the following plea offer to the Defendant. This offer will expire on
FEBRUARY 27, 2019, AT 5:00 P.M.,, unless a written. acceptance is received by Jefferson County
Prosecuring Attomey’s Office prior to the deadline. The tens of the binding plea offer are as follows:
1. The Defendant will plead Nolo Contendre to one (1) count of Misorderly Conduct, in violation of W
Va. Code §61-6-1b,
2, The Defendant will be assessed a minimum fine and court costs.
3, The State agrees to dismiss the remaining count of the above-mentioned case.
4, The parties agtee that the plea will be entered within the sext 30 days ata Gime which is convenient
for the Court and the parties.

If no criminal charges are pending against the Defendant within 60 days following the entry of the

uw

plea, the State will not contest a petition for expungement of the Destruction of Property and
Obstructing charges, should a petition be filed by the Defendant.

6, The parties agree to request from the Court that Defondant’s Disclosure of Rule 404 Evidence, and
any supplemental disclosures, be stricken from the court file, or placed under seal:

7. Icis farther understood and agreed to by snes that from the date of the signing hereof, should
Ofer than a miner treffiite vidlation BA
the Defendant commit or be arrested for committing any felony or miscicmeanor up to uy

EXHIBIT
Case 3:18-cv-00079-JPB Document 146-1 Filed 04/22/19 Page 2 of 2 PagelD #: 1916

and including the date of sentencing, then this agreement may terminate, and deemed null and void,
at the discretion of the State.

8. This plea agreement constitutes the entire agreement between the defendant and the State of West
Virginia in this matter. There are no agreements, understandings or promises between the parties
other than those contained in this agreement.

Matthew L. Harvey

Prosecuting Attomey
Jefferson County, WV

Dyan W- Tcdoahas

Lyndsey W. Matschat
Assistant Prosecuting Attorney

 

 

 

Braun Hamstead, Counsel for Defendant
